Citation Nr: 1008002	
Decision Date: 03/03/10    Archive Date: 03/11/10

DOCKET NO.  06-25 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Katie Molter, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from December 1967 to 
November 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision in 
which the RO denied the Veteran's claim.  The Veteran 
perfected an appeal of that decision.    

In January 2010, the Veteran testified at a Travel Board 
hearing before the undersigned Veterans' Law Judge.  A copy 
of the hearing transcript has been reviewed and associated 
with the claims file.

Broadly construing the Veteran's contentions as having a 
psychiatric disorder related to service, and given the 
findings of record, which include diagnoses of PTSD and 
generalized anxiety disorder the Board has recharacterized 
the Veteran's claim as stated on the title page.  See Clemons 
v. Shinseki, 23 Vet. App. 1 (2009) (per curiam order).


FINDINGS OF FACT

1.  The Veteran has a current diagnosis of PTSD that is 
related to an in-service stressor.

2.  Objective evidence has been submitted to verify the 
Veteran's claimed in-service stressor.


CONCLUSION OF LAW

The criteria for the establishment of entitlement to service 
connection for a psychiatric disorder, diagnosed as PTSD, 
have been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found in part at 38 U.S.C.A. § 
5103 (West 2002 & Supp. 2009) and 38 C.F.R. §3.159 (2009).  
VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

In light of the Board's favorable decision on the Veteran's 
service-connection claim, the Board finds that all 
notification and development action needed to fairly 
adjudicate this appeal has been accomplished.

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2009).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder on a direct basis, there must be: (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of the in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all of the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 3.303(a) (2009).  See Baldwin v. West, 13 Vet. App. 
1 (1999).  When there is an approximate balance of positive 
and negative evidence regarding a material issue, the benefit 
of the doubt in resolving each such issue shall be given to 
the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
3.102 (2009).  See Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001).  If the Board determines that the 
preponderance of the evidence is against the claim, then it 
has necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule will not be 
applicable.  Ortiz, 274 F.3d at 1365.

According to 38 C.F.R. § 3.304(f) (2009), service connection 
for PTSD requires: (1) medical evidence diagnosing the 
condition in accordance with § 4.125(a) (i.e., DSM-IV); (2) a 
link, established by medical evidence, between current PTSD 
symptoms and an in-service stressor; and (3) credible 
supporting evidence that the claimed in-service stressor 
occurred.

With regard to the third PTSD criterion, evidence of an in-
service stressor, the evidence necessary to establish that 
the claimed stressor actually occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy."  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d).  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, then the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In these 
situations, the record must contain service records or other 
corroborative evidence that substantiates or verifies his 
testimony or statements as to the occurrence of the claimed 
stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). 
Moreover, a medical opinion diagnosing PTSD after the fact 
does not suffice to verify the occurrence of the claimed in-
service stressor.  See Moreau, 9 Vet. App. at 395-396; Cohen 
v. Brown, 10 Vet. App. 128, 142 (1997).  

After a careful review of the evidence of record, and after 
resolving all reasonable doubt in favor of the Veteran, the 
Board finds that the Veteran suffers from PTSD which is 
linked to a corroborated in-service stressor and that service 
connection is warranted.  

An April 2005 private treatment record shows that the Veteran 
has been diagnosed with PTSD and links the Veteran's PTSD 
symptoms to the Veteran's reported in-service stressor of 
seeing dead bodies at the mortuary while in Vietnam.  With 
respect to the third criterion that there be credible 
supporting evidence that the claimed in-service stressor 
occurred, the Board notes that the Veteran did not engage in 
combat and the Veteran has not alleged as much, therefore 
38 U.S.C.A. § 1154(b) is not for application in this case.  

As to whether there is credible supporting evidence that the 
claimed in-service stressor occurred, the Board finds that 
there is.  The Veteran has consistently stated, throughout 
the pendency and his appeal, that he suffers from PTSD as a 
result of seeing dead soldiers' bodies who were killed in 
action and were about to be shipped back to the United States 
at a mortuary in Saigon while serving in Vietnam.  The RO 
attempted to verify the Veteran's reported stressor; however, 
the stressor could not be verified with JSRRC.  The Veteran 
submitted a statement from a fellow Veteran, D.S., who served 
with the Veteran in Vietnam.  That statement indicated that 
the Veteran and D.S. went to the mortuary in Saigon and 
witnessed seeing the bodies of killed soldiers who were being 
prepared to be shipped back to the United States in early 
1970.  In addition, the Veteran submitted evidence which 
indicates the existence of the mortuary in Saigon and that he 
was stationed in close proximity to it in early 1970.  

As the Court has indicated, corroboration of every detail of 
a claimed stressor is not required; rather, a Veteran only 
needs to offer independent evidence of a stressful event that 
is sufficient to imply his or her personal exposure.  See 
Pentecost v. Principi, 16 Vet. App. 124 (2002) (quoting 
Suozzi v. Brown, 10 Vet. App. 307 (1997)).  Given that the 
Veteran has provided corroborative evidence of the stressful 
event which he has alleged and when considering that when a 
veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which he served, his military records, and 
all pertinent medical and lay evidence, the Board finds that 
the Veteran's in-service stressor has been substantiated.  38 
C.F.R. § 3.303(a).  See also 38 U.S.C.A. § 1154 (a) (West 
2002).

As there is medical diagnosis of PTSD related to the claimed 
in-service stressor, namely witnessing dead bodies of killed 
United States soldiers at a mortuary in Saigon, the Board 
concludes that the evidence supports the grant of service 
connection for PTSD.  

Thus, following a full review of the record, and giving the 
Veteran the benefit of the doubt, the Board concludes that 
service connection for PTSD is warranted.


ORDER

Entitlement to service connection for a psychiatric disorder, 
diagnosed as PTSD, is granted.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


